 

--------------------------------------------------------------------------------

Exhibit 10(a)
 


KAMAN CORPORATION
 
EMPLOYEES STOCK PURCHASE PLAN
 
As Amended and Restated through October 12, 2010
 
Section 1.                      Purpose; Authorized Shares. The Kaman
Corporation Employees Stock Purchase Plan (the ‘‘Plan’’) was adopted by the
Board of Directors (the ‘‘Board’’) of Kaman Corporation (the ‘‘Corporation’’) on
February 28, 1989 for the purpose of providing employees of the Corporation and
its subsidiaries an opportunity to purchase Kaman Corporation common stock (the
‘‘Stock’’) through payroll deductions during consecutive offerings commencing
July 1, 1989. As of October 13, 2009, an aggregate of 797,904 shares of Stock
(the ‘‘Authorized Shares’’) were authorized for purchase by participating
employees pursuant to rights granted to participating employees pursuant to the
Plan. The Authorized Shares may consist of treasury shares, authorized but
unissued shares or shares purchased in the stock market. The Authorized Shares
are in addition to all shares purchased for participating employees pursuant to
the Plan prior to October 13, 2009.
 
Section 2.                      Offering Periods. Each offering shall be made
over a period of one or more whole or partial Plan Years as determined by the
Committee (as defined in paragraph 3), provided that in no event shall an
offering period be greater than twenty-seven (27) months.
 
Section 3.                      Administration. The Plan will be administered by
a committee (the ‘‘Committee’’) appointed by the Board, consisting of at least
three of its members. Members of the Committee shall not be eligible to
participate in the Plan. The Committee will have authority to make rules and
regulations for the administration of the Plan, and its interpretations and
decisions with respect to the Plan shall be final and conclusive. Absent some
other provision by the Board, the power and responsibilities of the Committee
shall be vested in and assumed by the Personnel and Compensation Committee of
the Board.
 
Section 4.                      Eligibility. Each employee of the Corporation
and each of its designated subsidiaries, who customarily works over twenty (20)
hours per week, has at least three (3) months of service and has enrolled in the
Plan prior to the commencement of an offering period in the manner prescribed
from time to time by the Committee shall be eligible to participate in the Plan
as of the commencement of such offering period.  However, the Committee shall
neither permit nor deny participation in the Plan contrary to the requirements
of the Internal Revenue Code of 1986, as amended (the ‘‘Code’’), including, but
not limited to, Section 423 thereof, and regulations promulgated thereunder. To
the extent consistent with Code Section 423, any employee who is not eligible to
participate in the Plan at the commencement of an offering period may
participate in such offering as of the commencement of any calendar quarter
during such offering period if such employee is then eligible to participate in
the Plan.  The commencement date of such offering period and of any following
calendar quarter during such offering period may hereinafter be referred to as
an “enrollment date.”  Each eligible employee who has enrolled in the Plan shall
be deemed to have been granted a right to purchase shares of Stock as of the
enrollment date when such employee’s participation in an offering commences.  No
employee may be granted a right under the Plan if such employee, immediately
after the right is granted, would own five percent (5%) or more of the total
combined voting power or value of all classes of the stock of the Corporation or
any subsidiary. For purposes of the preceding sentence, the rules of Section
424(d) of the Code shall apply in determining stock ownership of an employee,
and stock which the employee may purchase under outstanding rights shall be
treated as stock owned by the employee.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.                      Participation. An employee who is otherwise
eligible may begin participation in an offering as of an enrollment date by
completing and forwarding a Plan ‘‘Enrollment Form’’ to the employee’s
appropriate payroll location, or by completing its electronic equivalent, in
advance of such enrollment date as directed by the Committee.  By enrolling in
the Plan, the employee will authorize a regular payroll deduction from the
employee’s compensation, commencing with the next payroll following such
employee’s enrollment date.  The employee’s authorization as set forth in the
Enrollment Form, or its electronic equivalent, may not be retroactive.
Electronic enrollment, any amendments thereto, assignments to joint tenants or
other Stock co-owners, and all electronic authorizations are binding on the
employee and any such co-owner(s) of Stock received pursuant to the Plan. A
participating employee may not modify the rights of a duly designated joint
tenant or other such co-owner in a manner adverse to the interests of such joint
tenant or other such co-owner without such person’s prior written consent.
 
Section 6.                      Deductions. Payroll deduction transactions will
be performed for all participating employees. An employee may authorize a
payroll deduction provided that such deduction is (i) not less than One Dollar
($1.00) per payroll period, and (ii) not more than ten (10%) percent of the
employee’s annual base salary (plus prior year commissions, if applicable)
during any calendar year.
 
Section 7.                      Deduction Changes. An employee may at any time
increase or decrease the employee’s payroll deduction by filing a Plan ‘‘Change
Form’’, or its electronic equivalent. The change may not become effective sooner
than the next pay period after receipt of the Change Form. A payroll deduction
may be increased only twice and may be reduced only twice during any Plan Year
of an offering period, unless any such additional change is required to permit
the purchase of the whole number of shares for which rights have been granted to
the employee under the provisions of paragraph 10.
 
Section 8.                      Interest. Since the amount of time that the
Corporation will be holding funds withheld from employees’ compensation is
minimal, no interest will be credited to employees.
 
Section 9.                      Withdrawal of Funds. An employee may at any time
and for any reason permanently withdraw from participation in an offering.
Following a withdrawal, the employee will receive the whole shares of Stock that
were purchased, and shall also receive in cash the value of any fractional share
(rounded to four decimal places) allocated to such employee as determined on the
basis of the market value of such fractional share of Stock as soon as
practicable following the next purchase of shares pursuant to the Plan. The
employee may thereafter begin participation again only once during each Plan
Year of an offering period. Partial withdrawals will not be permitted.
 
 
2

--------------------------------------------------------------------------------

 
 
Section 10.                                Purchase of Shares. In connection
with an offering made under the Plan, the Committee shall specify a maximum
number of shares of Stock that may be purchased by any employee pursuant to such
offering, provided, however, that in the absence of such determination by the
Committee, the maximum shall be 5,000 shares.  Subject to the limitation on the
maximum number of shares of Stock above, the payroll deduction limitation set
forth in paragraph 6 and the limitation below, each employee participating in an
offering under this Plan will be granted a right to purchase shares of the
Corporation’s common stock which have an aggregate purchase price (determined
under paragraph 11) equal to the sum of (a) up to ten percent (10%) of his or
her annual base salary (plus prior year commissions, if applicable) during each
calendar year of each offering period in which he or she participates, plus (b)
any cash dividends reinvested in accordance with paragraph 12. In no event may
an employee be granted a right which permits such employee’s rights to purchase
stock under this Plan and any other stock purchase plan of the Corporation and
its subsidiaries, to accrue at a rate which exceeds $25,000 of fair market value
of such stock (as determined at the time the right is granted) for each calendar
year in which the right is outstanding at any time.  For the purpose of the
limitation imposed by the foregoing sentence, (a) the right to purchase shares
of Stock or other stock under a right under the Plan or other employee stock
purchase plan accrues when the right (or any portion thereof) first becomes
exercisable during the calendar year, (b) the right to purchase shares of Stock
or other stock under a right accrues at the rate provided in the right, but in
no case may such rate exceed $25,000 of the fair market value of such Stock or
other stock (determined at the time such right is granted) for any one calendar
year, and (c) a right to purchase Stock or other stock which has accrued under a
right may not be carried over to any other right.  The limitation set forth in
the two preceding sentences shall be applied in accordance with Section
423(b)(8) of the Code and Treasury Regulations thereunder.  No right may be
exercised in any manner other than by payroll deduction as specified in
paragraph 6 or dividend reinvestment as specified in paragraph 12.
 
Section 11.                                Purchase Price and Payment. The
purchase price to participating employees for each share of common stock
purchased under the Plan will be 85% of its market value at the time of
purchase.  Purchases of shares pursuant to the Plan shall be made on the
fifteenth (15th) day of each month. If the stock market is not open on the 15th
of the month, the purchase will be done on the closest day immediately preceding
the 15th that the stock market is open. The number of whole and fractional
shares allocated to each employee as of each date of purchase shall be based
upon the employee’s accumulated payroll deductions for the purchase of shares as
of the close of the immediately preceding month. A participating employee’s
accumulated payroll deduction balance shall be charged with the purchase price
of each whole and fractional share allocated to the employee as of the date of
purchase and the employee shall be deemed to have exercised a right to acquire
such whole and fractional share as of such date. Additional shares covered by
the participating employee’s rights under the Plan will be purchased in the same
manner, provided the employee has again accumulated payroll deductions.
 
 
3

--------------------------------------------------------------------------------

 
 
Section 12.                                Dividends. Any cash dividends paid
with respect to the shares held under the Plan shall be paid in cash to the
participating employees for whom shares are so held on the basis of the number
of whole and fractional shares so held or, if a participating employee so
elects, such dividends shall be combined with payroll deductions, added to the
funds held under the Plan, and applied to the purchase of additional shares of
stock purchased pursuant to the Plan. A participating employee choosing to have
dividends reinvested under this paragraph may terminate such election during an
offering period by filing a written form, or its electronic equivalent, at the
appropriate payroll location, but may thereafter resume his or her election to
reinvest such cash dividends only once during each Plan Year of an offering
period. An election to either stop or resume dividend reinvestment will be
effective with respect to the dividend payment next following receipt of the
form; provided that if the form, or its electronic equivalent, is filed within
thirty (30) days before a dividend record date declared by the Board, then such
election will not be effective with respect to that particular dividend
declaration.
 
Section 13.                                Stock Issuances. Shares of the
Corporation’s common stock will only be issued to participating employees after
their request or after the participating employee’s withdrawal from the Plan for
any reason. All shares of the Corporation’s common stock issued pursuant to the
Plan shall be issued in uncertificated form subject to the right of any
participating employee to request that his or her shares be issued in
certificated form, and will be issued as soon as administratively practical.
 
Section 14.                                Registration of Shares. Shares of the
Corporation’s common stock may be registered only in the name of the employee,
or if the employee so indicates on the Enrollment Form or Change Form, or their
respective electronic equivalents, in the employee’s name jointly with a member
of the employee’s family (provided that such family member has reached the age
of majority), with right of survivorship. An employee who is a resident of a
jurisdiction which does not recognize such a joint tenancy may have shares
registered in the employee’s name as tenant in common with a member of the
employee’s family (provided such family member has reached the age of majority),
without right of survivorship.
 
Section 15.                                Definitions. The following terms when
used herein shall have the meanings set forth below:
 
(a)           The phrase ‘‘market value’’ or ‘‘fair market value,’’ when used in
reference to a purchase of shares of Stock, means the closing price of the
Corporation’s common stock in the Over-the-Counter NASDAQ Global Market, as
reported in the Hartford, Connecticut local issue of The Wall Street Journal, on
the business day immediately preceding the day of purchase or the effective date
of the offering as the context requires. The phrase ‘‘market value’’ or ‘‘fair
market value,’’ when used in reference to a sale of shares of Stock, means the
market price at which the Transfer Agent sells the respective shares of Stock.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)           The term ‘‘subsidiary’’ means a subsidiary of the Corporation
within the meaning of Section 424(f) of the Internal Revenue Code and the
regulations thereunder.  The term “designated subsidiary” means (i) each
domestic subsidiary, whenever established or acquired, and (ii) each foreign
subsidiary that has been designated by the Committee for participation in the
Plan.
 
(c)           A ‘‘Plan Year’’ means the calendar year.
 
Section 16.                                Shareholder Status. None of the
privileges of a shareholder of the Corporation shall exist with respect to (a)
rights granted to a participating employee under the Plan or, (b) except as
provided in paragraph 12, any fractional shares credited to the participating
employee.
 
Section 17.                                Retirement, Death or Termination of
Employment. In the event of a participating employee’s retirement, death or
termination of employment, no payroll deduction shall be taken from any pay due
and owing to an employee at such time, and either (i) the balance of the
employee’s shares purchased under the Plan (including the cash value of any
fractional shares calculated in the manner described in paragraph 9) shall be
delivered to the employee or, in the event of the employee’s death, to the
employee’s beneficiary, or (ii) the employee or such beneficiary may elect to
receive the cash value of such shares by directing the shares to be sold and the
proceeds received in such sale to be paid to the employee or such beneficiary,
minus any applicable fees; provided, however, that in the event shares credited
to a deceased employee would have been issued to the employee and a joint tenant
with right of survivorship as permitted in paragraph 14 if such shares were
issued immediately prior to such employee’s death, then such shares shall be
issued to such joint tenant if he or she is living at the time such shares are
issued.
 
A participating employee may designate a beneficiary by completing and
forwarding a beneficiary designation form to the employee’s appropriate payroll
location, or completing its electronic equivalent. Except where a participating
employee has designated that shares allocated to such employee are to be
registered in the name of the employee and a family member as joint tenants with
rights of survivorship, and such family member survives the employee upon the
employee’s death, the Corporation shall transfer to the beneficiary all shares
then allocated to the employee under the Plan. In the case of shares to be
registered in the name of the employee and a tenant in common, the beneficiary
shall only receive the employee’s interest in such shares. The Corporation shall
also transfer to the beneficiary the employee’s remaining accumulated payroll
deductions at the time of the employee’s death.
 
If the employee has no beneficiary designated, or if the beneficiary predeceased
the employee, the employee’s estate shall be deemed to be the employee’s
beneficiary.
 
 
5

--------------------------------------------------------------------------------

 
 
Section 18.                                Rights Not Transferable. Rights under
this Plan are not transferable by a participating employee other than by will or
the laws of descent and distribution, and are exercisable during an employee’s
lifetime only by the employee.  Procedures to be followed in the event of the
death of a participant are set forth in Section 17 above.
 
Section 19.                                Application of Funds. All funds
received or held by the Corporation under this Plan may be used for any
corporate purpose.
 
Section 20.                                Adjustment in Cases of Changes
Affecting Common Stock. In the event of any merger, consolidation,
reorganization, recapitalization, stock dividend, combination, issuance of
rights, split-up or spinoff of the Corporation, or the like, the number of
shares approved for this Plan shall be increased appropriately and such other
adjustments to the terms of this Plan shall be made as may be deemed equitable
by the Board. In the event of any other change affecting such stock, such
adjustments shall be made as may be deemed equitable by the Board to give proper
effect to such event.  No adjustment or action described in this Section 20 or
in any other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to fail to satisfy the requirements of
Section 423 of the Code.
 
Section 21.                                Amendment of the Plan. The Board may
at any time, or from time to time, amend this Plan in any respect, except that,
without the approval of a majority of the voting power of all shares of the
Corporation then issued and outstanding and entitled to vote on the matter by
applicable law, or such further shareholder approval as may be needed to comply
with the requirements of Section 423 of the Code, no amendment shall be made (i)
increasing the aggregate number of shares that may be issued under the Plan
(other than as provided in paragraph 20); (ii) decreasing the purchase price per
share; (iii) withdrawing the administration of this Plan from the Committee;
(iv) changing the designation of subsidiaries eligible to participate in the
Plan, except adding a subsidiary as provided in paragraph 15(b); (v) changing
the corporation that grants the rights; or (vi) changing the class of stock
available for purchase under the Plan.
 
Section 22.                                Termination of Plan. This Plan and
all rights of employees under an offering hereunder shall terminate:
 
(a)           on the date that participating employees’ accumulated payroll
deductions pursuant to paragraph 6 and amounts reinvested pursuant to paragraph
12 are sufficient to purchase a number of shares equal to or greater than the
number of shares remaining available for purchase and all such available shares
have been purchased. If the number of shares so purchasable is greater than the
shares remaining available, the available shares shall be allocated by the
Committee among such participating employees in such manner as it deems
equitable, or
 
(b) at any time at the discretion of the Board.
 
 
6

--------------------------------------------------------------------------------

 
 
Upon termination of the Plan all accumulated payroll deductions of participating
employees not applied to the purchase of shares hereunder shall be promptly
refunded.
 
Section 23.                                Government Regulations. The
Corporation’s obligation to sell and deliver shares of its common stock under
this Plan is subject to the approval of any governmental authority required in
connection with the authorization, issuance or sale of such stock.
 
Section 24.                                Shares Used to Fund Plan. The
Corporation may utilize unissued shares to fund the Plan.  Purchases of
outstanding shares may also be made pursuant to and on behalf of the Plan, upon
such terms as the Corporation may approve, for delivery under the Plan.
 
Section 25.                                Qualified Plan. This Plan is intended
to qualify as an Employee Stock Purchase Plan as defined in Section 423 of the
Code. The term ‘‘right’’ as used herein shall mean ‘‘option’’ as used in Section
423, and is used herein only to avoid confusion with ‘‘options’’ granted under
the Kaman Corporation 2003 Stock Incentive Plan.  All employees eligible to
participate in the Plan or an offering under the Plan, shall have equal rights
and privileges under the Plan, or the offering under the Plan, as applicable, to
the extent required by Section 423 of the Code and Treasury Regulations
thereunder so that the Plan qualifies as an “employee stock purchase plan”
within the meaning of Section 423 of the Code or applicable Treasury Regulations
thereunder.  Any provision of the Plan that is inconsistent with Section 423 of
the Code or applicable Treasury Regulations shall, without further act or
amendment by the Corporation or the Board or the Committee, be reformed to
comply with the equal rights and privileges requirement of Section 423 of the
Code or applicable Treasury Regulations thereunder.
 
Section 26.                                Successor Corporation. The rights and
obligations of the Corporation under this Plan shall inure to and be binding
upon any successor to all or substantially all of the Corporation’s assets and
business.
 
Section 27.                                Business Days. If any event provided
for in this Plan is scheduled to take place on a day which is not a business day
then such event shall take place on the immediately preceding business day.
 
 
Section 28.                      Foreign Subsidiaries. The Committee may set
terms and conditions under this Plan that the Committee determines are necessary
to comply with applicable foreign laws or advisable in light of such laws, as
well as take any action it deems advisable to obtain approval of this Plan and
its terms by an appropriate foreign governmental entity; provided, however, that
no such terms and conditions may be set nor action may be taken that would
result in a violation of the United States laws applicable to the Corporation,
including, without limitation, the Securities Exchange Act of 1934, as amended,
or that would cause this Plan to fail to qualify as an employee stock purchase
plan within the meaning of Section 423 of the Code for participating employees
located in the United States.
 

 
7

--------------------------------------------------------------------------------

 
